               Case 2:21-mj-30306-DUTY ECF No. 1, PageID.1 Filed 06/18/21 Page 1 of 13
AO 91 (Rev.        ) Criminal Complaint


                                          UNITED STATES DISTRICT COURT
                                                                 for the
                                                    Eastern District of Michigan

United States of America
   v.
                                                                           Case No.    2:21-mj-30306
Anthony John-Hamernik GIRARD                                                           Judge: Unassigned,
                                                                                       Filed: 06-18-2021




                                                      CRIMINAL COMPLAINT

           I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

           On or about the date(s) of       December 29, 2020 and January 5, 2021 in the county of                 Wayne     in the
         Eastern           District of       Michigan        , the defendant(s) violated:
                    Code Section                                           Offense Description

18 U.S.C. § 2251(a) and (e)                               Attempted Production of Child Pornography

18 U.S.C. § 2260A                                         Commission of a Felony Offense Involving a Minor when Required
                                                          to Register as a Sex Offender

18 U.S.C. § 2422(b)                                       Attempted Coercion and Enticement of a Minor


           This criminal complaint is based on these facts:




        Continued on the attached sheet.
                                                                                            Complainant’s signature

                                                                       Special Agent Raymond Nichols - FBI
                                                                                             Printed name and title
Sworn to before me and signed in my presence



Date:    Jun 18, 2021                                                                          Judge’s signature

City and state: Detroit, Michigan                                      Honorable Patricia T. Morris, U.S. Magistrate Judge
                                                                                             Printed name and title
   Case 2:21-mj-30306-DUTY ECF No. 1, PageID.2 Filed 06/18/21 Page 2 of 13




        AFFIDAVIT IN SUPPORT OF APPLICATION FOR COMPLAINT
                      AND ARREST WARRANT

      I, Raymond C. Nichols, a Special Agent with the Federal Bureau of

Investigation, being duly sworn, depose and state as follows:

                            I.     INTRODUCTION

      1.     I have been employed as a Special Agent of the FBI since February

2012 and am currently assigned to the FBI Detroit Division. Prior to being employed

by the FBI I obtained a bachelor’s degree in computer information systems and was

employed as a network/server administrator for approximately 9 years. While

employed by the FBI, I have investigated federal criminal violations related to

Internet fraud, computer intrusions, and the FBI’s Innocent Images National

Initiative, which investigates matters involving the online sexual exploitation of

children. I have gained experience through training at the FBI Academy, post

Academy training, and everyday work related to conducting these types of

investigations.

      2.     I have received training in the area of child pornography and child

exploitation and have reviewed numerous examples of child pornography (as

defined in 18 U.S.C. § 2256) in all forms of media including computer media.

Moreover, I am a federal law enforcement officer who is engaged in enforcing

criminal laws. I am authorized by law to request an arrest warrant.




                                         1
   Case 2:21-mj-30306-DUTY ECF No. 1, PageID.3 Filed 06/18/21 Page 3 of 13




      3.     This affidavit is made in support of an application for a criminal

complaint and arrest warrant for ANTHONY JOHN-HAMERNIK GIRARD (date

of birth **/**/1990) for violations of: 18 U.S.C. § 2251(a) (attempted production of

child pornography), 2422(b) (attempted coercion and enticement of a minor), and

2260A (commission of a felony offense involving a minor when required to register

as a sex offender).

      4.     The statements contained in this affidavit are based in part on

information provided by U.S. federal law enforcement agents, written reports about

this and other investigations that I have received, directly or indirectly, from other

law enforcement agents/officers, information gathered from investigative sources of

information, and my experience, training and background as a Special Agent.

Because this affidavit is being submitted for the limited purpose of securing

authorization for the requested arrest warrant, I have not included each and every

fact known to me concerning this investigation. Instead, I have set forth only the

facts that I believe are necessary to establish probable cause that GIRARD has

violated Title 18 U.S.C. §§ 2251(a), 2422(b), and 2260A.




                                          2
   Case 2:21-mj-30306-DUTY ECF No. 1, PageID.4 Filed 06/18/21 Page 4 of 13




                           II.   PROBABLE CAUSE

      5.    On May 26, 2021, I was contacted by Detective Shannon Kociancic of

the Perrysburg Police Department in Perrysburg, Ohio regarding a child exploitation

investigation. Detective Kociancic provided me with the following information.

      6.    On January 5, 2021, a Perrysburg Detective working in an undercover

capacity (hereafter UC) on Omegle, was matched with an individual, and the two

began chatting. Omegle is an internet-based chat platform which includes the ability

to chat via text or video. Omegle randomly links two users based on interests. The

UC was asked by the other party (hereafter S1) how old she was. The UC told S1

that she was almost 15 years old. S1 told the UC that he was 30 years old from

Toledo (Ohio). S1 asked the UC to move the conversation to Instagram.

      7.    On or about January 5, 2021, the UC provided S1 with her Instagram

username, and then received a message from Instagram user Youngmuny1234.

Youngmuny1234 asked the UC if she was a virgin and asked for a picture. The UC

sent a picture to Youngmuny1234 that was age regressed and appeared to be of a

minor female. Youngmuny1234 asked the UC how old she was, and she told him

she would be 15 on the 11th (January). Youngmuny1234 asked the UC for nude

images, which she declined to send. The UC told Youngmuny1234 that her friend

had sent nudes to someone online and got into trouble. The two discussed meeting




                                         3
   Case 2:21-mj-30306-DUTY ECF No. 1, PageID.5 Filed 06/18/21 Page 5 of 13




up for sex, and Youngmuny1234 continued to ask the UC for nude images. Below

are some of the chats relevant to the investigation:

 SENDER                                       MESSAGE

 UC                                           SENDS PHOTOGRAPH OF HER

                                              FACE

 Youngmuny1234                                Any with less clothing?

 UC                                           Lol prob not. U asking for nudes? I

                                              don’t do that a friend of mine got burned

 Youngmuny1234                                Lol I delete pics after I view them

 Youngmuny1234                                Are you on birth control

 UC                                           Lol no

 Youngmuny1234                                Would you want me to wear a condom

 UC                                           If we hook up? Yeah wouldn’t that be

                                              the safest for everything?

 Youngmuny1234                                Yeah, but I enjoy it without a condom

                                              more

 UC                                           LOL is it really better?

 Youngmuny1234                                I thin so but I also like cumming inside

 Youngmuny1234                                Where would you wann fuck at




                                          4
   Case 2:21-mj-30306-DUTY ECF No. 1, PageID.6 Filed 06/18/21 Page 6 of 13




 UC                                          Lol I dunno I live in Perrysburg n I’m

                                             not old enough to drive

 Youngmuny1234                               How many fingers fit inside your pussy?

 UC                                          Lol I dunno I honestly never tried. I feel

                                             weird touching myself

 Youngmuny1234                               Can I see it?

 Youngmuny1234                               Im wrried I might not fit tbh

 Youngmuny1234                               I wanna see it to make sure I will fit

 UC                                          Oh would we need lube or something?

 Youngmuny1234                               Yeah or you can spit all over it plus I can

                                             eat your pussy to get you crazy wet too

 UC                                          That’s exciting



      8.     The UC and Youngmuny1234 continue to discuss meeting up to have

sex, with Youngmuny1234 offering to drive to the UC in Perrysburg.

Youngmuny1234 continues to ask the UC for pictures and she tells him, “Lol lots of

pic requests but u r sending me nothin….”. On January 5, 2021, in response to the

UC, Youngmuny1234 sends the UC a photograph of his erect penis. The photograph

appears to be taken on a bed. Youngmuny1234 is depicted wearing jeans and black

socks. His penis is exposed through the zipper fly of his jeans, with his hand on the


                                         5
   Case 2:21-mj-30306-DUTY ECF No. 1, PageID.7 Filed 06/18/21 Page 7 of 13




base of his penis. Youngmuny1234 is wearing a ring on what appears to be his left

ring finger. In the background are a set of crutches propped against the wall. There

appears to be an open door that leads to a hallway, the floor in the hallway is light

colored hardwood, and the baseboard is trimmed in white.

      9.     Youngmuny1234 asks the UC if she had the images of her friend that

got her in trouble. The UC tells him no, and that she would not send them because

she didn’t want her friend to get hurt again. The two stopped chatting on January

12, 2021, and Youngmuny1234 never traveled to Perrysburg to meet the UC.

      10.    On January 12, 2021, Detective Kociancic obtained a search warrant

for Instagram account Youngmuny1234 and served it to Facebook, Instagram’s

parent company. On February 1, 2021, Detective Kociancic downloaded data

responsive to the warrant from Facebook.

      11.    I have reviewed the Instagram search warrant served and data returned

by Facebook in its entirety. I observed similar messages in the account as those that

occurred with the UC. In one of those cases, Youngmuny1234 was attempting to

chat with a female who identified herself as 13 years old. Youngmuny1234 tells the

child that she is attractive and that he is 30 years old.      The child confronts

Youngmuny1234 calling him a “dumb bitch” and then “go fuck yourself be

ashamed”.




                                         6
   Case 2:21-mj-30306-DUTY ECF No. 1, PageID.8 Filed 06/18/21 Page 8 of 13




       12.   Within the Instagram data obtained from Facebook, I observed another

chat with a self-identified 16-year-old girl, who is referred to from hereon as MV1.

The chats took place on December 29, 2020. It appears that the two met on Omegle.

On Instagram, they talked about having sex, and Youngmuny1234 asked the child

for nude photographs, which the child sent. Pertinent excerpts of the chat are below.

 SENDER                                      MESSAGE

 Youngmuny1234                               Pic?

 MV1                                         off

 Youngmuny1234                               What do you wanna send love

 MV1                                         U like fat girls

 Youngmuny1234                               Hell yeah I do

 Youngmuny1234                               Do you have big or small boobs

 MV1                                         Tripple d

 Youngmuny1234                               Can I see u tho

 MV1                                         SENDS AN IMAGE OF HER WITH

                                             HER TOP PULLED DOWN TO

                                             EXPOSE HER BARE BREASTS

 Youngmuny1234                               Mmmm I kinda wish you were younger

                                             than 16 too hah




                                         7
   Case 2:21-mj-30306-DUTY ECF No. 1, PageID.9 Filed 06/18/21 Page 9 of 13




Youngmuny1234                              And you take a pussy pic with flash

MV1                                        SENDS AN IMAGE THAT IS A

                                           CLOSE UP OF HER BARE VAGINA

      13.   The IP addresses used by Youngmuny1234 were included in the search

warrant return from Facebook. Frequently used IP addresses were 50.228.105.70,

50.200.229.154, and 69.14.98.63.

      14.   On or about February 2, 2021, Detective Kociancic obtained and served

a subpoena to Comcast for IP addresses 50.228.105.70 and 50.200.229.154. On or

about February 24, 2021, Comcast provided the below subscriber information.

      50.228.105.70

      The Paslin Company

      3400 E. 10 Mile Road

      Warren, MI 48091

      50.200.229.154

      The Paslin Company

      52550 Shelby Parkway

      Shelby Township, MI 48091

      15.   On or about February 9, 2021, Detective Kociancic obtained and served

a subpoena to Wide Open West for IP address 69.14.98.63. On or about May 28,




                                       8
  Case 2:21-mj-30306-DUTY ECF No. 1, PageID.10 Filed 06/18/21 Page 10 of 13




2021, Wide Open West provided the below service address which the IP was

assigned to:

      XXXX Kolb Avenue

      Allen Park, MI 48101

      16.      On May 28, 2021, I conducted a search of the Michigan Sex Offender

Registry for address XXXX Kolb Avenue, Allen Park, MI. The results of that search

indicated that ANTHONY JOHN-HAMERNIK GIRARD was a registered sex

offender living at the address. GIRARD was required to register as a sex offender

for violation of Michigan Code Section 750.335A2B – Aggravated Indecent

Exposure. The registry listed GIRARD’s employment address as XXXXX Ryan

Road, Warren, MI.

      17.      On May 28, 2021, I conducted an internet search for address XXXXX

Ryan Road, Warren, Michigan. I was able to determine through that search that the

address was The Paslin Company’s Headquarters.        As noted in this affidavit,

Instagram account Youngmuny1234 was accessed by IP addresses resolving to The

Paslin Company.

      18.      On or about June 2, 2021, I conducted a search for ANTHONY

JOHN-HAMERNIK GIRARD on the Wayne County 3rd Circuit Court’s website.

I was able to locate case number 13-010463-01-FH which appeared to contain

information regarding GIRARD’s previous conviction that required him to register



                                         9
  Case 2:21-mj-30306-DUTY ECF No. 1, PageID.11 Filed 06/18/21 Page 11 of 13




as a sex offender. In 2013, GIRARD was charged with 3 counts of Criminal Sexual

Conduct – Third Degree (student). GIRARD appeared to have entered into a plea

deal in which he pleaded guilty to 1 count of Aggravated Indecent Exposure. As a

result, the Criminal Sexual Conduct charges were dropped.

      19.    On June 3, 2021, I obtained a police report from the Dearborn Police

Department in Dearborn, Michigan which detailed their investigation as part of 13-

010463-01-FH. Per the report, ANTHONY JOHN-HAMERNIK GIRARD was a

student monitor at a high school where he met a 16-year-old female who was in a

special education class at the school. GIRARD entered into a sexual relationship

with the child. He picked her up on several occasions, and he drove her to different

locations to engage in sexual activity.

      20.    On June 15, 2021, based in part on the information above, I obtained a

search warrant for XXXX Kolb Avenue, Allen Park, Michigan. On June 18, 2021,

FBI executed the search warrant. At the time of the search, ANTHONY JOHN-

HAMERNIK GIRARD, his wife, daughter, and brother-in-law were in the home.

      21.    While the search was being conducted at XXXX Kolb Avenue, I and

Detective Kociancic conducted a recorded interview of ANTHONY JOHN-

HAMERNIK GIRARD. I advised GIRARD of his Miranda rights, and he stated

he understood them.      GIRARD had lived at the Kolb Avenue residence for

approximately 3-4 years, with his wife and daughter. GIRARD worked for The



                                          10
  Case 2:21-mj-30306-DUTY ECF No. 1, PageID.12 Filed 06/18/21 Page 12 of 13




Paslin Company on Ryan Road in Warren, Michigan. GIRARD had a work laptop

in the home, which only he used. GIRARD denied using any social media except

for Twitter. When asked about Instagram account Youngmuny1234, GIRARD

invoked his right to counsel, and the interview concluded.

      22.     During the execution of the search warrant, ANTHONY JOHN-

HAMERNIK GIRARD was observed wearing a ring on his left ring finger. The

ring appeared to be identical to the ring depicted in the photograph that

Youngmuny1234 sent to the UC of his penis. I was able to identify the room where

the photograph was taken as a bedroom in the home. A single crutch was in the

closet of that room. When looking out the door of the bedroom, I could see light

colored hardwood floors and the same white baseboard trim as depicted in the

photograph.

      While conducting the search warrant, I spoke with GIRARD’s wife who

agreed to look at the penis photograph sent by Youngmuny1234 to the UC. The

wife was able to identify the ring as GIRARD’s wedding ring and offered to provide

the receipt. Additionally, she was able to identify the room and bed depicted in the

photo. The wife had previously had surgery and was using a crutch for a while. She

stated that at one time she kept the crutch in the same location and position as was

observed in the photograph.




                                        11
  Case 2:21-mj-30306-DUTY ECF No. 1, PageID.13 Filed 06/18/21 Page 13 of 13




                             III.   CONCLUSION

      23.   Based on the foregoing, there is probable cause to believe ANTHONY

JOHN-HAMERNIK GIRARD has violated: 18 U.S.C. § 2251(a) (attempted

production of child pornography), 2422(b) (attempted coercion and enticement of a

minor), and 2260A (commission of a felony offense when required to register as a

sex offender).



                                            Respectfully submitted,



                                            Raymond C. Nichols, Special Agent
                                            Federal Bureau of Investigation

Sworn to before me and signed in my presence
And/or by reliable electronic means.



HON. PATRICIA T. MORRIS
UNITED STATES MAGISTRATE JUDGE

Date:Jun 18, 2021




                                       12
